Citation Nr: 1600859	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2005 to June 2006 with 4 months and 23 days of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

As a reminder, the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected radiculopathy of the right lower extremity has been raised by the record in a September 2011 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ), although it was noted in an October 2015 memorandum that this should be addressed.  The Board does not have jurisdiction over this issue and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in April 2015 to obtain updated VA medical records and to schedule the Veteran for a VA examination to determine the severity of his service-connected radiculopathy of the right lower extremity disability since his last VA examination was in February 2011.  

Pursuant to the Board's remand, the Veteran's VA medical records were associated with his claims file.  A March 2014 neurological consult note shows that the Veteran's numbness from his right thigh to mid shin area had gotten worse.  It was noted that his disability affected his posture.  It was reported that when he walked or stood, the Veteran felt like his right leg would give out.  He also reported that his symptoms were worse when walking up stairs.  

In October 2015, the RO issued a supplemental statement of the case (SSOC) attesting that the Veteran failed to confirm a VA examination scheduled for September 6, 2015.  A review of the record, however, does not reflect that a copy of the notice letter sent to the Veteran to notify him of the scheduled examination was associated with the claims file.  Additionally, unlike previous VA examinations in the Veteran's case, there is no request for examination inquiry for a 2015 VA examination.  Moreover, there is no documentation in the claims file other than the notation in the October 2015 SSOC that the requested VA examination was scheduled.  Even then a failure to confirm does not equate to a failure to attend.

In light of the complete absence of verification that the Veteran received proper notice, either by phone or letter, of the possibly scheduled September 2015 VA examination, and because there may have been changes in the Veteran's condition since the last VA examination, additional development is required.  The Board finds that a new peripheral nerve examination is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the severity of his service-connected radiculopathy of the right lower extremity disability.  The entire claims file must be reviewed by the examiner. 

The examiner is to conduct all necessary tests and studies.  The examiner should describe any impairment of function of the right lower extremity due to the radiculopathy.  The examiner should also characterize the radiculopathy as mild, moderate, moderately severe, or severe with marked muscular atrophy, or indicate whether there is complete paralysis.

If the Veteran does not report to the examination, the notice letter or any other documentation regarding scheduling of the examination should be associated with the claims file.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a SSOC and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

